EXHIBIT 10.14

Emergent BioSolutions Inc.
Non-Qualified Stock Option Award Agreement – Canadian Participant


1. Grant of Option.
This evidences the grant by Emergent BioSolutions Inc., a Delaware corporation
(the “Company”), to an employee of the Company (the “Participant”), of an option
to purchase, in whole or in part, on the terms provided herein and in the
Company’s Stock Incentive Plan (the “Plan”), that number of shares (the
“Shares”) of common stock, with a $0.001 par value per share, of the Company
(“Common Stock”) set forth under the summary of  the grant in your account in
the Company’s third-party electronic stock administrative platform (the “Grant
Summary”) at the Grant Price identified on the Grant Summary.  Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on the
Expiration Date identified on the Grant Summary.
This option shall not be an incentive stock option as defined in Section 422 of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.
The grant of options under the Plan is made at the discretion of the Company and
the Plan may be suspended or terminated by the Company at any time.
2.  Vesting Schedule.
This non-qualified stock option shall vest in the aggregate in three equal
annual installments on the day immediately prior to each anniversary of the
grant date.  Specifically, this option shall vest in accordance with the future
vesting schedule indicated on the detailed view of the option as viewed under
your account in the Company’s third-party electronic stock administrative
platform.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Expiration Date or the termination of this
option under Section 3 hereof or the Plan.
3.  Form of Exercise.
Each election to exercise this option shall be in accordance with the Company’s
policies and procedures.
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.
(a)  Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the grant date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
(b)  Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (c) and (d) below, the right to exercise this option shall terminate
90 days after such cessation (but in no event after the Expiration Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation. 
Notwithstanding the foregoing, if the Participant, prior to the Expiration Date,
violates the non-competition or confidentiality provisions of any employment
contract, confidentiality and nondisclosure agreement or other agreement between
the Participant and the Company, the right to exercise this option shall
terminate immediately upon such violation.
(c) Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Expiration Date while he or she is an Eligible Participant and the Company
has not terminated such relationship for “cause” as specified in paragraph (d)
below, this option shall be exercisable, within the period of one year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Expiration Date.
(d)   Termination for Cause.  If, prior to the Expiration Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in the Plan), the right to exercise this
option shall terminate immediately upon the effective date of such termination
of employment or other relationship.
4.  Withholding.
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state, provincial or local withholding
taxes, including but not limited to those under the Income Tax Act (Canada), the
Canadian Pension Plan Act or any other applicable tax required by law to be
withheld in respect of this option.
5.  Nontransferability of Option.
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, shall be exercisable only by the Participant; provided, however,
that the gratuitous transfer of this Option by the Participant to or for the
benefit of any immediate family member, domestic partner, family trust or other
entity established for the benefit of the Participant and/or an immediate family
member thereof if, with respect to such proposed transferee, the Company would
be eligible to use a Registration Statement on Form S-8 for the registration of
the sale of the Common Stock subject to such Option under the Securities Act of
1933, as amended; provided, further, that the Company shall not be required to
recognize any such transfer until such time as the Participant and such
authorized transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the Option; and, provided, further, that no option intended to be
an incentive stock option shall be transferable unless the Board of Directors
shall otherwise permit.
6. Data Privacy.
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his personal data by and
among, as applicable, his or her employing entity or contracting party and the
Company for the exclusive purpose of implementing, administering and managing
his participation in the Plan.  The Participant understands that the Company
holds certain personal information about him, including, but not limited to, his
name, home address and telephone number, work location and phone number, date of
birth, hire date, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”).  The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan (an “Administrator”), that such
Administrator may be located in the Participant’s country or elsewhere, and that
the Administrator’s country may have different data privacy laws and lower
protections than the Participant’s country.  The Participant understands that he
may request a list with the names and addresses of any potential Administrator
with access to the Personal Data by contacting his local human resources
representative. The Participant authorizes the Administrator to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing his
participation in the Plan. The Participant understands that Personal Data will
be held only as long as is necessary to implement, administer and manage his
participation in the Plan.  The Participant understands that he may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his local human resources representative. The Participant
understands, however, that refusing or withdrawing his consent may affect his
ability to participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he may contact his local human resources representative.




  7. Provisions of the Plan.
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

